38 So.3d 236 (2010)
SOUTHERN FIDELITY INSURANCE COMPANY, Appellant,
v.
Dora GALLARDO and Virginio Gallardo, Appellees.
No. 3D09-3517.
District Court of Appeal of Florida, Third District.
June 30, 2010.
Franklin Legal Group, Jonathan D. Franklin, John Anderson and Henry Townsend, Miami, for appellant.
Paul B. Feltman, for appellees.
Before RAMIREZ, C.J., and WELLS, J., and SCHWARTZ[*], Senior Judge.
WELLS, Judge.
Affirmed. See Sunshine State Ins. Co. v. Rawlins, 34 So.3d 753 (Fla. 3d DCA 2010).
NOTES
[*]  Senior Judge Schwartz did not participate in oral argument.